Dismissed and Memorandum Opinion filed November 30, 2006







Dismissed
and Memorandum Opinion filed November 30, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00306-CV
____________
 
PATRICIA MORRIS, Appellant
 
V.
 
BANK ONE NATIONAL ASSOCIATION, Appellee
 

 
On Appeal from the 152nd
District Court 
Harris County, Texas
Trial Court Cause No. 05-10399
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 24, 2006.  On November 20, 2006, 
appellant filed a motion
to dismiss the appeal because the case has been settled. See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed
November 30, 2006.
Panel consists of Justices Fowler, Edelman, and Frost.